Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed May 10, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00274-CV
____________
 
IN RE CERTAIN UNDERWRITERS AT LLOYD’S
LONDON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
11th District Court
Harris County, Texas
Trial Court No. 2010-62825
 
 
 

M E M O R
A N D U M   O P I N I O N
            On March 29, 2011, relator, Certain Underwriters at Lloyd’s
London, filed a petition for writ of mandamus in this court.  See Tex.
Gov’t Code §22.221; see also Tex. R. App. P. 52.1.  In its petition,
realtor asked that we direct the Honorable Mike Miller, presiding Judge of the
11th District Court in Harris County, Texas, to vacate his order dated March
10, 2011, denying its motion to compel appraisal and abate the litigation and
direct him to grant the motion.  We granted in part relator’s emergency motion
for a stay of litigation pending resolution of this proceeding.  On April 1,
2011, this court issued an order staying discovery that was ordered produced or
answered by April 8, 2011.
            On May 5, 2011, relator filed a notice of withdrawal of its
petition for writ of mandamus, which we construe as a motion to dismiss. 
Relator advises this court that the parties have agreed to the appraisal
process and to abate litigation in the underlying suit until completion of the
appraisal.  In addition, the respondent has signed an order ratifying the
parties’ agreement.  Accordingly, the issues in relator’s petition for writ of
mandamus have been rendered moot.  
            We grant relator’s request and order the petition for writ of
mandamus dismissed.  Our April 1, 2011, stay order is vacated.
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Boyce.